USCA11 Case: 22-10661   Document: 17-1      Date Filed: 12/22/2022    Page: 1 of 4




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                                No. 22-10661
                          Non-Argument Calendar
                         ____________________

       MILARGO L. MOLINA-SIGUENZA,
                                                               Petitioner,
       versus
       U.S. ATTORNEY GENERAL,


                                                              Respondent.


                         ____________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                          Agency No. A206-710-380
                          ____________________
USCA11 Case: 22-10661      Document: 17-1     Date Filed: 12/22/2022     Page: 2 of 4




       2                      Opinion of the Court                 22-10661


       Before WILLIAM PRYOR, Chief Judge, BRANCH, and ANDERSON, Cir-
       cuit Judges.
       PER CURIAM:
              Milargo Molina-Siguenza, a native and citizen of El Salva-
       dor, petitions for review of the denial of her applications for asylum
       and withholding of removal and for relief under the United Nations
       Convention Against Torture and Other Cruel, Inhuman or De-
       grading Treatment or Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3).
       The Board of Immigration Appeals agreed with the immigration
       judge that Molina-Siguenza was ineligible for asylum and with-
       holding of removal because she failed to prove past persecution or
       a well-founded fear of future persecution. The Board also agreed
       that Molina-Siguenza failed to prove that the El Salvadoran gov-
       ernment was unable or unwilling to protect her from private actors
       or that she was likely to be tortured if she returned to El Salvador.
       We deny the petition.
              When the Board affirms the immigration judge’s decision,
       we review both decisions. Lopez v. U.S. Att’y Gen., 914 F.3d 1292,
       1297 (11th Cir. 2019). Our review is “limited” by “the highly defer-
       ential substantial evidence test,” under which we must affirm the
       decision so long as it is “supported by reasonable, substantial, and
       probative evidence on the record considered as a whole.” Silva v.
       U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006). Under that
       test, we view the evidence in the light most favorable to the deci-
       sion of the immigration judge and draw all reasonable inferences
USCA11 Case: 22-10661      Document: 17-1     Date Filed: 12/22/2022     Page: 3 of 4




       22-10661               Opinion of the Court                         3

       in favor of that decision. Id. at 1236. We can reverse “only when
       the record compels a reversal; the mere fact that the record may
       support a contrary conclusion is not enough to justify a reversal of
       the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022,
       1027 (11th Cir. 2004) (en banc).
              To establish eligibility for asylum, Molina-Siguenza bore the
       burden of proving that she is a refugee under the Act. See 8 U.S.C.
       § 1158(b)(1)(B); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230
       (11th Cir. 2005). The Act defines “refugee” as a person “who is un-
       able or unwilling to return to, and is unable or unwilling to avail []
       herself of the protection of, [her country of nationality] because of
       persecution or a well-founded fear of persecution on account of
       race, religion, nationality, membership in a particular social group,
       or political opinion.” 8 U.S.C. § 1101(a)(42)(A). The record sup-
       ports the finding that Molina-Siguenza failed to satisfy her burden.
               Substantial evidence supports the finding that Mo-
       lina-Siguenza did not suffer past persecution. Molina-Siguenza tes-
       tified that in 2012 her sister Elisa received a text message from an
       individual, later believed to be a cousin, threatening to sexually
       abuse them and two other sisters. Molina-Siguenza testified that in
       2014 a neighborhood gang member called “Salvador” followed her
       and threatened to sexually abuse the sisters, but he never touched
       them. And in two other instances, an unknown man grabbed her
       chest, but she ran home. These isolated and brief incidents consid-
       ered cumulatively do not amount to persecution. Persecution “is
       an extreme concept that does not include every sort of treatment
USCA11 Case: 22-10661      Document: 17-1       Date Filed: 12/22/2022     Page: 4 of 4




       4                       Opinion of the Court                  22-10661

       our society regards as offensive.” Murugan v. U.S. Att’y Gen., 10
       F.4th 1185, 1192 (11th Cir. 2021). Even verbal threats and minor
       physical abuse do not compel a finding that an alien has suffered
       persecution. See Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174
       (11th Cir. 2008); Sepulveda, 401 F.3d at 1231 (holding threats and
       menacing phone calls did not amount to persecution).
               Substantial evidence also supports the finding that Mo-
       lina-Siguenza lacks a well-founded fear of future persecution. With-
       out evidence of past persecution, Molina-Siguenza is not entitled
       to a presumption of future persecution. See Murugan, 10 F.4th at
       1193. And the record does not compel a finding that Mo-
       lina-Siguenza would be singled out for persecution. See id. Mo-
       lina-Siguenza identified only a handful of incidents of sexual harass-
       ment and threats by a cousin and neighborhood gang member and
       groping by two unknown men. And although she testified about
       the large gang presence in her neighborhood, she also testified that
       she was unaware of any instances of gang violence against women
       there. Molina-Siguenza’s evidence of being subjected to sexual har-
       assment and of an unsympathetic police force is insufficient to com-
       pel a reversal of the finding that she failed to prove a well-founded
       fear of persecution. Sepulveda, 401 F.3d at 1231-32. And because
       Molina-Siguenza “failed to establish a claim of asylum on the mer-
       its, [she] necessarily fails to establish eligibility for withholding of
       removal or protection under CAT.” Forgue v. U.S. Att’y Gen., 401
       F.3d 1282, 1288 n.4 (11th Cir. 2005).
              We DENY Molina-Siguenza’s petition for review.